DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-083975, filed on 04/20/2017.

Election/Restrictions
Claims 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/19/2021.
With respect to Applicant’s reference to chapter 800 of MPEP, this chapter is limited to a discussion of the subjects of restriction under Title 35 of the United States Code and Title 37 of the Code of Federal Regulations as it relates to national applications filed under 35 U.S.C. 111(a). The discussion of unity of invention under the Patent Cooperation Treaty Articles and Rules as it is applied as an International Searching Authority, International Preliminary Examining Authority, and in applications entering the National Stage under 35 U.S.C. 371 as a Designated or Elected Office in the U.S. Patent and Trademark Office is covered in MPEP Chapter 1800.
Furthermore, Applicant argues that the unity of invention does exist between Groups I and II, because there is a technical relationship that involves the same special technical feature, and this technical feature makes contribution over the prior art. However, Applicant did not clearly explain how 
The restriction is proper because Applicant did not persuasively show that the common special technical feature makes a contribution over the cited prior art. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/07/2019 is in compliance with the provisions of 37 CFR 1.97.  The non-patent literature references provided in foreign language without English translation have been cited in Written Opinion of the International Searching Authority issued on May 1, 2018, therefore they are considered within the context of the Written Opinion of the International Searching Authority.  
Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al. (US 6,403,234 B1) in view of Law et al. (US 5,779,873 A) and Kanani (“Electroplating: Basic Principles, Processes and Practice”, 2004, ISBN 978-1-85617-451-0).
Considering claim 1, Kodama discloses a deposition method of Ni-P-B system plating film, wherein: 	electroplating is performed in a plating bath containing Ni ions, phosphorous acid ions, alkylamine borane (dimethylamine borane) and phosphoric acid (col. 5, Table 5), 	concentration of alkylamine borane (dimethylamine borane MW: 55.9 g/mole) in said plating bath is 0.5-1.0 g/L, which is about 8.9-17.9 mmole/L, which is within the claimed range of 1.37 mmol/L or more (col. 5, Table 5). 
Kodoma does not disclose the plating bath having acetic acid, at least one sort of a primary brightening agent, and a secondary brightening agent including at least one sort of a surface active agent, wherein concentration of acetic acid in said plating bath is 0.70 mol/L or more and less than 2.80 mol/L.
However, Law teaches that nickel electroplating solution may comprise preferred acidic buffers include citric acid, acetic acid, phosphoric acid,… (col. 2, lines 46-53).
Kanani teaches that adding primary and secondary brighteners in metal electroplating is well known to obtain high reflectivity surface (page 63), and it is well known that plating baths will usually contain wetting agents, also known as surfactants (page 67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute phosphoric acid with acetic acid in the plating bath of Kodome, because Law teaches that acidic buffers in nickel plating baths can be either phosphoric acid or acetic 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add surfactants with primary and secondary brighteners, because Kanani teaches that primary and secondary brighteners in metal electroplating is well known for obtaining high reflectivity surface (page 63), and it is well known that plating baths will usually contain wetting agents, also known as surfactants for reducing surface tension of the liquid at the interfaces (page 67).

Considering claims 2 and 3, Kodama discloses alkylamine borane is dialkyl amine borane (col. 5, Table 5). Furthermore, Kanani teaches in metal finishing, anionic or non-ionic surfactants are most often used in order to minimize adhesion of cathodically evolved bubbles to the surface (page 68, last paragraph). Examples of common anionic surfactants include basic soaps (with Na+) such as fatty alcohol sulfates with general formula CH3-(CH2)n-O-SO2-O- , where n = 10-20 (see table 3.3, page 68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a basic soap as an anionic surfactant in the plating bath of Kodoma, because Kanani teaches that in metal finishing, anionic or non-ionic surfactants are most often used in order to minimize adhesion of cathodically evolved bubbles to the surface (page 68, last paragraph) and examples of well-known anionic surfactants include basic soaps of fatty alcohol sulfates which encompass sodium dodecyl sulfate.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al. in view of Law et al. and Kanani as applied to claim 1 above, and further in view of Nakajima et al. (US 2013/0333436 A1).
Considering claim 4, Kodama does not disclose current density is 80 A/dm2 or more when performing said electroplating.
However, Nakajima discloses electroplating with varied current density of up to 100 A/dm2 in order to form different weights of the coating layers [0055].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use current density of 80 A/dm2 or more, in the method of Kodama, because Nakajima discloses that by applying different current density in a plating process the weight of the coating layer will change accordingly. Therefore if a layer of a particular weight is desired one would adjust the current density accordingly.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666.  The examiner can normally be reached on M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/WOJCIECH HASKE/Examiner, Art Unit 1794